Exhibit 10.1

SPANSION INC.

2010 EQUITY INCENTIVE AWARD PLAN

PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD

The following sets forth the terms of your performance-based Spansion Inc.
Restricted Stock Unit (“RSU”) Award.

 

Employee Name:   

                                                  

Stock ID:   

                                                  

Grant Number:   

                                                  

Grant Date:   

                                                  

Number of Shares:   

                                                  

Vesting Schedule and

Payment Date:

   The RSUs shall vest and become payable on the last trading day in January of
each of 2011, 2012, 2013 and 2014 (each such date, a “Payment Date”) with
respect to that number of RSUs calculated by multiplying %%SHARES_PERIOD2%-%,
which is 25% of the total number of RSUs, times the Performance Achievement
Percentage for the calendar year immediately preceding the applicable Payment
Date. The “Performance Achievement Percentage” shall be determined based on the
actual revenue and operating margin percentage performance pursuant to the
Performance-Based Restricted Stock Units Earned Matrix attached as Exhibit A.
Any RSUs that have not vested as of the last trading day in January 2014, after
giving effect to any vesting on such date, will automatically be forfeited. For
the avoidance of doubt, in no event shall more than 100% of the RSUs subject to
this Award vest and become payable hereunder.

The Restricted Stock Unit Award that is described and made pursuant to this
Restricted Stock Unit Award (this “Award”) is issued under the Spansion Inc.
2010 Equity Incentive Award Plan (as amended from time to time, the “Plan”). By
electronically acknowledging and accepting this Award within 30 days after the
date of the electronic mail notification to you of the grant of this Award (the
“Electronic Notification Date”), you agree to be bound by the terms and
conditions herein, the Plan and all conditions established by the Company in
connection with awards issued under the Plan. In order to vest in the Award you
must accept this Award within 30 days of the Electronic Notification Date. If
you fail to accept this Award within 30 days of the Electronic Notification the
Award will be cancelled and forfeited.



--------------------------------------------------------------------------------

The following terms and conditions apply to the RSUs granted pursuant to this
Award:

 

Company Defined

Terms:

  

“Company” shall mean Spansion Inc., and, except as the context may otherwise
require, references to “Company” shall be deemed to include its subsidiaries and
affiliates.

 

To the extent not defined herein, capitalized terms shall have the meanings
ascribed to them in the Plan.

Type of Award:

  

Restricted Stock Units, or RSUs.

 

The RSUs entitle the Holder to receive an equal number of shares of Common Stock
at settlement, as described below.

Brokerage Account

Requirement

   As a condition to the grant of the RSUs, the Holder agrees to open and
maintain a brokerage account at the Company’s designated stock broker at all
times that the RSUs remain outstanding.

Vesting and Settlement:

  

The RSUs shall vest and become payable according to the schedule set forth
above; provided, however, that the RSUs will vest and be paid on such dates only
if the Holder has not had a Termination of Service prior to the applicable
Payment Date. Except as provided below, all unvested RSUs will be forfeited upon
Termination of Service. Vested RSUs shall be settled through the issuance of
shares of Common Stock to the Holder equal to the number of RSUs to be settled
and paid. The issuance of shares of Common Stock will be subject to tax
withholding, as provided below.

 

Notwithstanding the foregoing, upon a Change in Control prior to Holder’s
Termination of Service, one-hundred percent (100%) of the RSUs shall
automatically be fully vested and payable. In anticipation of a Change in
Control, the Administrator may cause the RSUs to terminate at a specific time in
the future, including but not limited to the date of such Change in Control.

Transferability of RSUs:

   RSUs may not be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated, provided that in the event of the Holder’s death, shares
deliverable or amounts payable with respect to the RSUs shall be delivered or
paid, as applicable, to the Holder’s designated beneficiary. The Administrator
will advise Holders with respect to the procedures for naming and changing
designated beneficiaries.

 

2



--------------------------------------------------------------------------------

Tax Withholding:   

The Holder agrees that the Company may deduct from the Holder’s paycheck within
a reasonable time following each Payment Date the minimum amount required to
satisfy any applicable tax withholding obligations with respect to the issuance
of shares of Common Stock on such Payment Date. Notwithstanding the foregoing,
if the Company permits an alternative method to satisfy withholding obligations
for any Payment Date, the Holder may elect though the Company’s designated stock
broker such alternative method to satisfy withholding obligations provided such
election is made at least one day prior to the applicable Payment Date and the
Holder satisfies all other requirements of such alternative method.

 

If the Company permits as of an applicable Payment Date, the alternative methods
by which the Holder may satisfy tax withholding obligations include the
following:

 

•         Depositing cash in an amount equal to the tax withholding obligations
in the Holder’s brokerage account designated by the Company and instructing the
broker to pay such cash amount to the Company; or

 

•         Selling that number of shares of Common Stock necessary to provide
proceeds in an amount equal to the tax withholding obligations and instructing
the broker to pay the proceeds to the Company, provided that if the withholding
obligations arise during a period in which the Holder is prohibited from trading
in the Common Stock under any policy of the Company or by reason of the Exchange
Act, then this alternative shall not be available to the Holder.

 

The Holder is encouraged to consult with a tax advisor regarding the tax
consequences of participation in the Plan and acceptance of this Award.

Rights as a Stockholder:

   Until the shares of Common Stock are issued and delivered, a Holder will have
no rights as a stockholder with respect to the shares of Common Stock subject to
the RSU. No Right to Continued Employment:    Neither the RSUs nor this
Agreement confers upon the Holder any right to continue to be an employee of the
Company or any of its subsidiaries or interferes in any way with the right of
the Company or any of its subsidiaries to terminate the Holder’s employment at
any time.

 

3



--------------------------------------------------------------------------------

Data Privacy:    By acceptance of this Award, the Holder acknowledges and
consents to the collection, use, processing and transfer of personal data as
described below. The Company, its affiliates and the Holder’s employer hold
certain personal information, including the Holder’s name, home address and
telephone number, date of birth, social security number or other employee tax
identification number, salary, nationality, job title, and any equity
compensation grants or Common Stock awarded, cancelled, purchased, vested,
unvested or outstanding in the Holder’s favor, for the purpose of managing and
administering the Plan (“Data”). The Company and its affiliates will transfer
Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These recipients may be located in
the United States, the European Economic Area, or elsewhere. The Holder hereby
authorizes them to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing participation in the Plan, including any requisite transfer of such
Data as may be required for the administration of the Plan on behalf of the
Holder to a third party with whom the Holder may have elected to have payment
made pursuant to the Plan. The Holder may, at any time, review Data, require any
necessary amendments to it or withdraw the consent herein in writing by
contacting the Company; however, withdrawing the consent may affect the Holder’s
ability to participate in the Plan and receive the benefits intended by this
Award. No impact on other rights.    Participation in the Plan is voluntary. The
value of the RSUs is an extraordinary item of compensation outside the scope of
Holder’s normal employment and compensation rights, if any. As such, the RSUs
are not part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pensions or retirement benefits or similar payments unless
specifically and otherwise provided in the plans or agreements governing such
compensation. The Plan is discretionary in nature and may be amended, cancelled,
or terminated by the Company, in its sole discretion, at any time. The grant of
RSUs under the Plan is a one-time benefit and does not create any contractual or
other right to receive any other grant of RSUs or other awards under the Plan in
the future. Future grants, if any, will be at the sole discretion of the
Company, including, but not limited to, the timing of the grant, the form of
award, number of shares of Common Stock subject to an award, vesting, and
exercise provisions, as relevant.

 

4